Exhibit 10.6

 

INDEMNIFICATION AGREEMENT

 

This Agreement, made and entered into effective as of the 21st day of July, 2020
(“Agreement”), by and between Property Solutions Acquisition Corp., a Delaware
corporation (“Company”), and the undersigned indemnitee (“Indemnitee”).

 

WHEREAS, the adoption of the Sarbanes-Oxley Act of 2002 and other laws, rules
and regulations being promulgated have increased the potential for liability of
officers and directors; and

 

WHEREAS, the Board of Directors of the Company (“Board”) has determined that the
ability to attract and retain such persons is in the best interests of the
Company’s shareholders; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law so that such persons will serve or continue to serve the
Company free from undue concern that they will not be adequately indemnified;
and

 

WHEREAS, this Agreement is a supplement to and in furtherance of Article VII of
the Bylaws of the Company, and Article Eighth of the Amended and Restated
Certificate of Incorporation of the Company and any resolutions adopted pursuant
thereto and shall neither be deemed to be a substitute therefor nor to diminish
or abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, Indemnitee is willing to serve on behalf of the Company on the
condition that he be indemnified according to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. Definitions. For purposes of this Agreement:

 

1.1 “Change in Control” means a change in control of the Company occurring after
the date hereof of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
on any similar schedule or form) promulgated under the Securities Exchange Act
of 1934, as amended (“Act”), whether or not the Company is then subject to such
reporting requirement provided, however, that, without limitation, such a Change
in Control shall be deemed to have occurred if after the date hereof (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Act), other
than a person who is an officer or director of the Company on the date hereof
(and any of such person’s affiliates), is or becomes “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the then
outstanding securities of the Company without the prior approval of at least
two-thirds of the members of the Board in office immediately prior to such
person attaining such percentage interest; (ii) the Company is a party to a
merger, consolidation, sale of assets or other reorganization, or a proxy
contest, as a consequence of which (A) members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter or (B) the voting securities of the Company outstanding
immediately prior to such transaction do not continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such
transaction with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; or (iii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute at least
a majority of the Board.

 



 

 

 

1.2 “Corporate Status” means the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company. In
addition, service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, agent or fiduciary of
any other enterprise if Indemnitee is or was serving as a director, officer,
employee, agent or fiduciary of such enterprise and (A) such enterprise is or at
the time of such service was an affiliate of the Company, (B) such enterprise is
or at the time of such service was an employee benefit plan (or related trust)
sponsored or maintained by the Company or an affiliate of the Company or (C) the
Company or an affiliate of the Company directly or indirectly caused Indemnitee
to be nominated, elected, appointed, designated, employed, engaged or selected
to serve in such capacity

 

1.3 “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

1.4 “Expenses” means all reasonable attorneys’ fees, retainers, court costs
(including trial and appeals), transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local, or foreign taxes
imposed as a result of the actual or deemed receipt of any payments under this
Agreement, and all other disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, appealing, preparing to appeal, investigating, or being or preparing to
be a witness in a Proceeding.

 



 2 

 

 

1.5 “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any other matter material to either such party, or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. Except as provided in the first sentence of Section 9.3 hereof,
Independent Counsel shall be selected by (a) the Disinterested Directors or (b)
a committee of the Board consisting of two or more Disinterested Directors or if
(a) and (b) above are not possible, then by a majority of the full Board.

 

1.6 “Proceeding” means any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, , whether conducted by or on behalf of the Company or any other
party, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
his rights under this Agreement.

 

2. Services by Indemnitee.

 

Indemnitee agrees to serve as a director, officer or employee of the Company.
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or any obligation imposed by operation of
law).

 

3. Indemnification - General.

 

The Company shall indemnify, and, subject to Section 26 hereof, advance Expenses
to, Indemnitee as provided in this Agreement to the fullest extent permitted by
applicable law in effect on the date hereof and to such greater extent as any
amendment to or interpretation of applicable law may thereafter from time to
time permit. The rights of Indemnitee provided under the preceding sentence
shall include, but shall not be limited to, the rights set forth in the other
Sections of this Agreement.

 

4. Proceedings Other Than Proceedings by or in the Right of the Company.

 

Indemnitee shall be entitled to the rights of indemnification provided in this
Agreement if, by reason of his Corporate Status, he is, was or is threatened to
be made, a party to any threatened, pending or completed Proceeding, other than
a Proceeding by or in the right of the Company. Pursuant to this Agreement,
subject to Section 26 hereof, Indemnitee shall be indemnified against Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by him or on his behalf in connection with any such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal Proceeding, had no reasonable
cause to believe his conduct was unlawful.

 



 3 

 

 

5. Proceedings by or in the Right of the Company.

 

Indemnitee shall be entitled to the rights of indemnification provided in this
Agreement if, by reason of his Corporate Status, he was or is threatened to be
made, a party to any threatened, pending or completed Proceeding brought by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Agreement, subject to Section 26 hereof, Indemnitee shall be indemnified against
amounts paid in settlement and Expenses actually and reasonably incurred by him
or on his behalf in connection with the defense or settlement of any such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company. Notwithstanding the
foregoing, no indemnification under this paragraph shall be made in respect of
(1) a threatened or pending Proceeding which is settled or otherwise disposed
of, or (2) any claim, issue or matter as to which such person shall have been
adjudged to be liable to the Company, unless and only to the extent that the
court in which such Proceeding shall have been brought, was brought or is
pending, shall determine, upon application, that Indemnitee is fairly and
reasonably entitled to indemnity for such portion of the settlement amount and
Expenses as the court deems proper.

 

6. Indemnification for Expenses of Party Who is Wholly or Partly Successful.

 

Notwithstanding any other provision of this Agreement except for Section 26
hereof, to the extent that Indemnitee is, by reason of his Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding, he
shall be indemnified against all Expenses (and, when eligible hereunder, amounts
paid in settlement) actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses (and, when eligible hereunder, amount paid in
settlement) actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the term “successful, on the merits or otherwise,” includes,
but is not limited to, (i) any termination, withdrawal, or dismissal (with or
without prejudice) of any Proceeding against the Indemnitee without any express
finding of liability or guilt against him, and (ii) the expiration of 90 days
after the making of any claim or threat of a Proceeding without the institution
of the same and without any promise or payment made to induce a settlement.

 

7. Indemnification for Expenses as a Witness.

 

Notwithstanding any other provision of this Agreement except for Section 26
hereof, to the extent that Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding, he shall be indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

 



 4 

 

 

8. Advancement of Expenses and Other Amounts.

 

Subject to Section 26 hereof, the Company shall advance all Expenses, judgments,
penalties, fines and, when eligible hereunder, amounts paid in settlement,
incurred by or on behalf of Indemnitee in connection with any Proceeding within
thirty (30) days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding. Such statement or
statements shall reasonably evidence the Expenses, judgments, penalties, fines
and amounts paid in settlement, incurred by Indemnitee and shall include or be
preceded or accompanied by an agreement by or on behalf of Indemnitee to repay
any Expenses, judgments, penalties, fines and amounts paid in settlement
advanced if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified against such Expenses, judgments, penalties, fines and, when
eligible hereunder, amounts paid in settlement. In connection with any request
for advancement of Expenses, judgments, penalties, fines and amounts paid in
settlement, Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege. The Company’s obligation in
respect of the advancement of Expenses, judgments, penalties, fines and amounts
paid in settlement in connection with a criminal Proceeding in which Indemnitee
is a defendant shall terminate at such time as Indemnitee pleads guilty or is
convicted after trial and such conviction becomes final and no longer subject to
appeal. Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnitee’s ability to repay such amounts and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.

 

9. Procedure for Determination of Entitlement to Indemnification.

 

9.1 To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
any such request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

 



 5 

 

 

9.2 Upon written request by Indemnitee for indemnification pursuant to Section
9.1 hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in such case: (i) if a Change in
Control shall have occurred, by Independent Counsel (unless Indemnitee shall
request that such determination be made by the Board or the shareholders, in
which case in the manner provided for in clauses (ii) or (iii) of this Section
9.2) in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; (ii) if a Change of Control shall not have occurred, at the election
of the Company, (A) by the Board by a majority vote of a quorum consisting of
Disinterested Directors, or (B) if a quorum of the Board consisting of
Disinterested Directors is not obtainable, by a majority of a committee of the
Board consisting of two or more Disinterested Directors, or (C) by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) by the shareholders of the Company, by a majority vote of a
quorum consisting of shareholders who are not parties to the proceeding, or if
no such quorum is obtainable, by a majority vote of shareholders who are not
parties to such proceeding; or (iii) as provided in Section 10.2 of this
Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

 

9.3 If a Change of Control shall have occurred, Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board), and Indemnitee (or the Board, as the case may be) shall give
written notice to the other party advising it of the identity of Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within seven days after such written notice of selection shall have
been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 9.1
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction,
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 9.2 hereof. The Company shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with its actions pursuant to this Agreement, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
9.3, regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement date of any judicial proceeding pursuant to
Section 11.1(iii) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 



 6 

 

 

10. Presumptions and Effects of Certain Proceedings.

 

10.1 In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9.1 of this Agreement, and the Company shall have the burden of proof to
overcome that presumption by clear and convincing evidence in connection with
the making by any person, persons or entity of any determination contrary to
that presumption.

 

10.2 If the person, persons or entity empowered or selected under Section 9 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith require(s) such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further,
however, that the foregoing provisions of this Section 10.2 shall not apply (i)
if the determination of entitlement to indemnification is to be made by the
shareholders pursuant to Section 9.2 of this Agreement and if (A) within 15 days
after receipt by the Company of the request for such determination the Board has
resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of
shareholders is called within 15 days after such receipt for the purpose of
making such determination, such meeting is held for such purpose within 60 days
after having been so called and such determination is made thereat, or (ii) if
the determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 9.2 of this Agreement. In connection with each
meeting at which a shareholder determination will be made, the Company shall
solicit proxies that expressly include a proposal to indemnify or reimburse the
Indemnitee. The Company shall afford the Indemnitee ample opportunity to present
evidence of the facts upon which the Indemnitee relies for indemnification in
any Company proxy statement relating to such shareholder determination. Subject
to the fiduciary duties of its members under applicable law, the Board will not
recommend against indemnification or reimbursement in any proxy statement
relating to the proposal to indemnify or reimburse the Indemnitee.

 

10.3 The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 



 7 

 

 

10.4 Reliance as Safe Harbor.

 

For purposes of this Agreement, the Indemnitee shall be deemed to have acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, or, with respect to any criminal Proceeding, to
have had no reasonable cause to believe his conduct was unlawful, if his action
is based on (i) the records or books of account of the Company, or another
enterprise, including financial statements, (ii) information supplied to him by
the officers of the Company or another enterprise in the course of their duties,
(iii) the advice of legal counsel for the Company or another enterprise, or of
an independent certified public accountant or an appraiser or other expert
selected with reasonable care by the Company or another enterprise. The term
“another enterprise” as used in this Section shall mean any other corporation or
any partnership, joint venture, trust, employee benefit plan or other enterprise
of which the Indemnitee is or was serving at the request of the Company as a
director, officer, partner, trustee, employee or agent. The provisions of this
Section shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth herein. Whether or not the foregoing provisions of
this Section 10.4 are satisfied, it shall in any event be presumed that
Indemnitee has at all times acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, to have had no reasonable cause to believe
Indemnitee’s conduct was unlawful. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.

 

11. Remedies of Indemnitee.

 

11.1 In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of indemnification is to be made by
Independent Counsel pursuant to Section 9.2 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
sixty (60) days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 7 of this
Agreement within thirty (30) days after receipt by the Company of a written
request therefor, or (v) payment of indemnification is not made within thirty
(30) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 9 or 10 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of New York, or in any other
court of competent jurisdiction, of his entitlement to such indemnification or
advancement of Expenses, judgments, penalties, fines or, when eligible
hereunder, amounts paid in settlement. The Company shall not oppose Indemnitee’s
right to seek any such adjudication.

 



 8 

 

 

11.2 In the event that a determination shall have been made pursuant to Section
9 of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination.

 

11.3 If a determination shall have been made or deemed to have been made
pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) prohibition of such
indemnification under applicable law.

 

11.4 The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court that the Company is bound by all the provisions of this Agreement.

 

11.5 In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement or any other agreement, including any other indemnification,
contribution or advancement agreement, or any provision of the certificate of
incorporation or by-laws of the Company now or hereafter in effect, or for
recovery under directors’ and officers’ liability insurance policies maintained
by the Company, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all expenses (of the kinds
described in the definition of Expenses) actually and reasonably incurred by him
in such judicial adjudication, but only if he prevails therein. If it shall be
determined in such judicial adjudication that Indemnitee is entitled to receive
less than all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication
shall be appropriately prorated. In addition, the Company shall, if so requested
by Indemnitee, advance the foregoing expenses to Indemnitee, subject to and in
accordance with Section 8.

 

12. Procedure Regarding Indemnification.

 

With respect to any Proceedings, the Indemnitee, prior to taking any action with
respect to such Proceeding, shall consult with the Company as to the procedure
to be followed in defending, settling, or compromising the Proceeding and may
not consent to any settlement or compromise of the Proceeding without the
written consent of the Company (which consent may not be unreasonably withheld
or delayed). The Company shall be entitled to participate in defending, settling
or compromising any Proceeding and to assume the defense of such Proceeding with
counsel of its choice and shall assume such defense if requested by the
Indemnitee. Notwithstanding the election by, or obligation of, the Company to
assume the defense of a Proceeding, the Indemnitee shall have the right to
participate in the defense of such Proceeding and to employ counsel of
Indemnitee's choice, but the fees and expenses of such counsel shall be at the
expense of the Indemnitee unless (i) the employment of such counsel has been
authorized in writing by the Company, or (ii) the Indemnitee has reasonably
concluded that there may be defenses available to him which are different from
or additional to those available to the Company (in which latter case the
Company shall not have the right to direct the defense of such Proceeding on
behalf of the Indemnitee), in either of which events the fees and expenses of
not more than one additional firm of attorneys selected by the Indemnitee shall
be borne by the Company. If the Company assumes the defense of a Proceeding,
then counsel for the Company and Indemnitee shall keep Indemnitee reasonably
informed of the status of the Proceeding and promptly send to Indemnitee copies
of all documents filed or produced in the Proceeding, and the Company shall not
compromise or settle any such Proceeding without the written consent of the
Indemnitee (which consent may not be unreasonably withheld or delayed) if the
relief provided shall be other than monetary damages and shall promptly notify
the Indemnitee of any settlement and the amount thereof.

 



 9 

 

 

13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation; Contribution.

 

13.1 The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Company, any agreement, a vote of
shareholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

 

13.2 To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee, agent or fiduciary
under such policy or policies.

 

13.3 In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are reasonably
necessary to enable the Company to bring suit to enforce such rights.

 

13.4 The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

 



 10 

 

 

13.5 If a determination is made that Indemnitee is not entitled to
indemnification, after Indemnitee submits a written request therefor, under this
Agreement, then in respect of any threatened, pending or completed Proceeding in
which the Company is jointly liability with the Indemnitee (or would be if
joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement by the Indemnitee in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Company on the one hand and the Indemnitee on the other hand from the
transaction from which Proceeding arose, and (ii) the relative fault of the
Company on the one hand and of the Indemnitee on the other hand in connection
with the events that resulted in such Expenses, judgments, fines or amounts paid
in settlement, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Expenses, judgments, fines or
amounts paid in settlement. The Company agrees that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation or any other method of allocation that does not take into account the
foregoing equitable considerations. The determination as to the amount of the
contribution, if any, shall be made by: (i) a court of competent jurisdiction
upon the application of both the Indemnitee and the Company (if the Proceeding
had been brought in, and final determination had been rendered by such court);
(ii) the Board by a majority vote of a quorum consisting of Disinterested
Directors; or (iii) Independent Counsel, if a quorum is not obtainable for
purpose of (ii) above, or, even if obtainable, a quorum of Disinterested
Directors so directs.

 

14. Duration of Agreement.

 

This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director and/or officer of the Company, or (b) the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses, judgments, penalties, fines or
amounts paid in settlement hereunder and or any proceeding commenced by
Indemnitee pursuant to Section 11 of this Agreement. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and his spouse, heirs, executors, personal representatives
and administrators. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 



 11 

 

 

15. Severability.

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

16. Entire Agreement.

 

This Agreement constitutes the entire agreement between the Company and the
Indemnitee with respect to the subject matter hereof and supersedes all prior
agreements, understanding, negotiations and discussion, both written and oral,
between the parties hereto with respect to such subject matter (the “Prior
Agreements”); provided, however, that if this Agreement shall ever be held void
or unenforceable for any reasons whatsoever, and is not reformed pursuant to
Section 15 hereof, then (i) this Agreement shall not be deemed to have
superseded any Prior Agreements; (ii) all of such Prior Agreements shall be
deemed to be in full force and effect notwithstanding the execution of this
Agreement; and (iii) the Indemnitee shall be entitled to maximum indemnification
benefits provided under any Prior Agreements, as well as those provided under
applicable law, the certificate of incorporation or by-laws of the Company, a
vote of shareholders or resolution of directors.

 

17. Exception to Right of Indemnification or Advancement of Expenses.

 

17.1 Except as provided in Section 11.5, Indemnitee shall not be entitled to
indemnification or advancement of Expenses, judgments, penalties, fines and
amounts paid in settlement under this Agreement with respect to any Proceeding,
or any claim therein, brought or made by him against the Company.

 

17.2 Indemnitee shall not be entitled to indemnification or advancement of
Expenses under this Agreement with respect to any Proceeding, or any claim
therein, arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Exchange Act or Company similar successor
statute.

 

18. Covenant Not to Sue; Limitation of Actions; Release of Claims.

 

No legal action shall be brought and no cause of action shall be asserted by or
on behalf of the Company (or any of its subsidiaries) against the Indemnitee,
his spouse, heirs, executors, personal representatives or administrators after
the expiration of two (2) years from the date of accrual of such cause of action
and any claim or cause of action of the Company (or any of its subsidiaries)
shall be extinguished and deemed released unless asserted by the filing of a
legal action within such two (2) year period; provided, however, that if any
shorter period of limitation is otherwise applicable to any such cause of
action, such shorter period shall govern.

 



 12 

 

 

19. Identical Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement.

 

20. Headings.

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

21. Modification and Waiver.

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

22. Notice by Indemnitee.

 

Indemnitee agrees promptly to notify the Company in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating any Proceeding or matter which may be subject to
indemnification or advancement of Expenses, judgments, penalties, fines or
amounts paid in settlement covered hereunder. The failure to notify the Company
on a timely basis shall not constitute a waiver of Indemnitee’s rights under
this Agreement, except to the extent that such failure or delay (i) causes the
amounts paid or to be paid by the Company to be greater than they otherwise
would have been, (ii) adversely affects the Company’s ability to obtain for
itself or Indemnitee coverage or proceeds under any insurance policy available
to the Company or Indemnitee, or (iii) otherwise results in prejudice to the
Company.

 



 13 

 

 

23. Notices.

 

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom such notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

If to Indemnitee, to:

 

If to the Company, to:

 

Property Solutions Acquisition Corp.

654 Madison Avenue, Suite 1009

New York, New York 10065

 

or to such other address or such other person as Indemnitee or the Company shall
designate in writing in accordance with this Section, except that notices
regarding changes in notices shall be effective only upon receipt.

 

24. Governing Law.

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York applicable to
contracts made and performed in that state without giving effect to the
principles of conflicts of laws. The Company and Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of New York
and the federal courts within the State for all purposes in connection with any
action or proceeding that arises out of or relates to this Agreement and agrees
that any action instituted under this Agreement shall be brought only in the
United States District Court for the Southern District of New York and any New
York State court within that District.

 

25. Mutual Acknowledgment.

 

Both the Company and Indemnitee acknowledge that, in certain instances, Federal
law or applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future in certain circumstances to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court for a
determination of the Company’s right under public policy to indemnify
Indemnitee.

 

26. Waiver of Claims to Trust Account.

 

Indemnitee hereby agrees that it does not have any right, title, interest or
claim of any kind (each, a “Claim”) in or to any monies in the trust account
established in connection with the Company’s initial public offering for the
benefit of the Company and holders of shares issued in such offering, and hereby
waives any Claim it may have in the future as a result of, or arising out of,
any services provided to the Company and will not seek recourse against such
trust account for any reason whatsoever.

 

27. Miscellaneous.

 

Use of the masculine pronoun shall be deemed to include usage of the feminine
pronoun where appropriate.

 

[Signature Page Follows]

 

 14 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

    PROPERTY SOLUTIONS ACQUISITION CORP.       By:       Name:  Jordan Vogel    
Title: Co-Chief Executive Officer         INDEMNITEE            

 

[Signature Page to Indemnification Agreement]

 

 



 15 



 

